United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3388
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the Northern
Raymond Campbell,                        * District of Iowa.
                                         *
             Appellant.                  *         [UNPUBLISHED]
                                    ___________

                            Submitted: December 27, 2000

                                Filed: January 25, 2001
                                    ___________

Before McMILLIAN, ROSS, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

       Raymond Campbell was convicted of two drug offenses and one firearm offense,
and was sentenced to an aggregate of 160 months imprisonment and five years
supervised release. On appeal, this court reversed the district court’s drug-quantity
finding attributing two kilograms of cocaine to Mr. Campbell as relevant conduct,
rejected all of his other arguments (including his challenge to the inclusion of seven
ounces of methamphetamine), affirmed his convictions and sentences in all other
respects, and remanded for resentencing. See United States v. Campbell, 150 F.3d
964, 965-67 (8th Cir. 1998).
      Over Mr. Campbell’s objection, the district court1 again attributed the seven
ounces of methamphetamine to him as relevant conduct, and sentenced him to an
aggregate of 140 months imprisonment and five years supervised release. On appeal
from resentencing, Mr. Campbell’s counsel challenges the inclusion of the
methamphetamine, and has moved to withdraw under Anders v. California, 386 U.S.
738 (1967). Mr. Campbell has not filed a pro se supplemental brief.

        Because we previously affirmed the district court’s drug-quantity finding
attributing the seven ounces of methamphetamine to Mr. Campbell, counsel’s attempt
to relitigate the issue in this appeal is foreclosed. See United States v. Behler, 187 F.3d
772, 776 (8th Cir. 1999); United States v. Bartsh, 69 F.3d 864, 866 (8th Cir. 1995).
Having reviewed the record independently pursuant to Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues for appeal.

      Accordingly, we affirm the judgment of the district court, and we grant counsel’s
motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.
                                            -2-